     3:20-cv-03503-MGL       Date Filed 10/05/20      Entry Number 20   Page 1 of 1




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               COLUMBIA DIVISION

South Carolina Progressive Network                       No.: 3:20-cv-03503-MGL
Education Fund,

             Plaintiff,

      v.                                              NOTICE OF APPEARANCE

Marci Andino, et al.,

             Defendants.


      M. Elizabeth Crum of Burr & Forman LLP enters her notice of appearance for

Defendants Marci Andino, John Wells, JoAnne Day, Clifford J. Edler, Linda McCall

and Scott Moseley, all of whom have been sued in their official capacities with the

State Election Commission.

                                                  Respectfully Submitted,

                                                  s/ M. Elizabeth Crum
                                                  M. Elizabeth Crum
                                                  Fed. ID No. 372
                                                  lcrum@burr.com
                                                  Wm. Grayson Lambert
                                                  Fed. ID No. 11761
                                                  glambert@burr.com
                                                  Jane W. Trinkley
                                                  Fed. ID No. 4143
                                                  BURR & FORMAN LLP
                                                  Post Office Box 11390
                                                  Columbia, SC 29211
                                                  (803) 799-9800
                                                  jtrinkley@burr.com

                                                  Counsel for Election Defendants




                                        44306751 v1
